DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 9-12, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier et al. (9,409,482).  
Regarding independent claims 1, 12, and 19, Bachmaier teaches (Fig. 1 and 7) a power generation system and method, comprising: a first power generating unit electrically coupled to a load (30) via a power bus (96), the first power generating unit comprising: first power converters (plural inverters, 40) configured to receive first direct current output from a first power source (separate source inside 24); and at least one first controller (60) operatively coupled to the first power converters, wherein the at least one first controller is configured to: detect a fault condition (i.e. unsuccessful synching) corresponding to at least one first power converter of the first power converters; and control, responsive to detecting the fault condition, a load current conducted through the power bus via at least one second power converter of the first power converters; and a second power generating unit electrically coupled to the power bus, the second power generating unit comprising: second power converters (plural inverters, 50) configured to receive second direct current output from a second power source (a different separate source inside 24); and at least one second controller (70) operatively coupled with the second power converters, wherein the at least one second controller is configured to receive electrical signals indicative of the load current conducted through the power bus that is output by the at least one second power converter of the first power converters, the at least one second controller configured to alter one or more droop characteristics corresponding to the second power converters based at least in part on the electrical signals indicative of the load current that is controlled and conducted through the power bus via the at least one second power converter of the first power generating unit, wherein the one or more droop characteristics are altered so that a total electrical power demand of a load is met uninterrupted. (Col. 4, line 62 – Col. 5, line 19; Col. 5, lines 30-45; Col. 6, lines 38-49; Col. 7, lines 23-35; Col. 8, lines 3-26; Col. 11, lines 50-55; Col. 18, lines 19-31; Bachmaier teaches a plurality of inverters in parallel all being controlled to each supply a specific amount of power to the power bus, and in turn each are controlling the load current and altering droop characteristics.)
	Bachmaier also teaches the idea of the power unit (20) comprising two vehicles (Col. 4, lines 62-67) and the power source (24) comprising two separate power sources (i.e. one from each vehicle) (Col. 18, lines 19-31).  Bachmaier fails to explicitly teach the first power generating unit being disposed on the first vehicle and the second power generating unit being disposed on the second vehicle.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first power generating unit on the first vehicle and the second power generating unit on the second vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), and that arrangement is an obvious embodiment described in Bachmaier.
Regarding claims 2 and 21, Bachmaier teaches the first controller configured to electrically uncouple the first power converter having the determined fault condition from the power bus, in response to the detection of the fault condition. (Col. 15, lines 3-9)
Regarding claims 3, 4, 5, and 17, Bachmaier teaches controlling the load current comprises modulating the load current flowing through the power bus via the at least one remaining first power converter of the plurality of first power converters; wherein modulating the load current comprises varying an amplitude of the load current; wherein modulating the load current comprises supplying a modulating signal to the power bus via the at least one remaining first power converter of the plurality of first power converters. (Col. 7, lines 23-35)
Regarding claims 9 and 10, Bachmaier teaches supplying an about equal amount (when the converters are synchronized) and an unequal amount (when the converters are unsynchronized) of active power to the power bus by two or more power converters other than the first power converter.
Regarding claim 11, Bachmaier teaches altering one or more droop characteristics of the at least one remaining first power converter based at least in part on a total number of available power converters in one or more of the first or second power generating units and on a total rated capacity of a power generation system. (Col. 3, lines 39-47; based on what other converters are (capable of) outputting)
Regarding claims 14 and 16, Bachmaier teaches the plurality of first and second power converters are coupled in parallel with each other, and comprise a plurality of inverters. (Col. 6, lines 38-43)
Regarding claim 15, Bachmaier teaches the determined fault condition comprises a complete failure, a partial failure, a malfunction condition, an overheating condition, or combinations thereof.  (i.e. unsuccessful synchronization)
3.	Claims 6-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier et al. (9,409,482) as applied to claims 1, 3, 5, 12, and 19 above, and further in view of Wang et al. (2017/0250538).  Bachmaier teaches the power generation system as described above.  Regarding claims 6, 18, and 20, Bachmaier fails to explicitly teach a controller configured to filter the controlled load current to determine a spectral component corresponding to the modulating signal.  Wang teaches a similar power generation system (Fig. 4) to that of Bachmaier.  Wang teaches a controller (11) configured to filter the controlled load current to determine a spectral component corresponding to a signal on the output bus. ([0050])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to filter the controlled load current, as described in Wang, in Bachmaier’s invention to add more information for the controller to have when determining how to control each of the inverters.
Regarding claims 7 and 8, Bachmaier teaches altering the droop characteristics “as appropriate” to output the desired values (Col. 7, lines 23-35; Col. 8, lines 36-44), but fails to explicitly teach altering the one or more droop characteristics in the claimed manners.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the droop characteristics in the claimed manners, as appropriate, to output the desired values to the load.
Response to Arguments
4.	Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.  Regarding the claim amendments, first with regards to the second controller receiving electrical signals, Bachmaier teaches a communication link (80) between the first (60) and second (70) controllers, wherein timing information (i.e. “electrical signals indicative of the load current conducted through the power bus that is output by the at least one second power converter of the first power converters”) is communicated from the first controller to the second controller, and the second controller is configured to alter droop characteristics based at least in part on the timing information to substantially synchronize with the output of the first power converters. (Col. 7, lines 23-62)  Therefore, the second power generating unit controls the output to the power bus based on the output by the first power generating unit, so that all of the power converters in both of the power generating units are synchronized with each other.
Second, with regards to the arranging the first power generating unit on the first vehicle and the second power generating unit on the second vehicle, Bachmaier teaches all of the elements of the claimed first and second power generating units (i.e. sources, converters, controllers) being within a single powered unit (20) in Fig. 1.  Bachmaier teaches powered unit (20) of Fig. 1 can contain two vehicles and the power sources (inside 24) can contain separate sources (Col. 4, lines 62-66; Col. 18, lines 27-31).  Therefore, with all of the elements inside powered unit (20) and them being arranged, in some way, on two vehicles, it would have been obvious to have them arranged in the claimed manner, since it involves routine skill in the art. 
Contrary to the Applicant’s assertion, the Examiner does not see how the operation of the device has changed based on this rearrangement of the parts in powered unit (20) being on two separate vehicles.  Plural converters will still be powered by a single source (on each vehicle), and the outputs of the converters on both vehicles will still be combined to provide power to (30) via (96).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-9-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836